ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 03/24/2021 is acknowledged.  Claims 5-7 have been amended. Claims 9-10 have been cancelled.  Claims 12-18 have been added.  Claims 1-8 and 11-18 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Douglas Hahm on 08/19/2022.

The claims have been amended as follows:
4. (Currently Amended) A gas turbine stator vane comprising: 
a blade body forming a blade profile; 
a shroud provided on a first side out of the first side and a second side of the blade body in a blade height direction; and 
an impingement plate that forms a cavity with the shroud, 
wherein the shroud has a recess which is recessed toward the second side and the recess of which the first side opens, 
wherein the impingement plate is provided in an opening of the recess to form the cavity inside the recess, 
wherein, in the impingement plate, a plurality of through holes which penetrate the impingement plate in the blade height direction and through which an outer space that is a space on the first side and the cavity with the impingement plate as a reference communicate with each other are formed, 
wherein, in the impingement plate and the shroud, a communication hole which penetrates the impingement plate and the shroud in the blade height direction and through which an inner space that is a space on the second side and the outer space with the shroud as a reference communicate with each other is formed, 
wherein a first region in which an opening ratio that is an opening area of the plurality of through holes per unit area is small and a second region in which the opening ratio is larger than that in the first region exist in a surface of the impingement plate, 
wherein inner diameters of the plurality of through holes included in the second region are larger than inner diameters of the plurality of through holes included in the first region, [[and]] 
wherein a distance between opening centers of two adjacent through holes in the first region is the same as a distance between opening centers of two adjacent through holes in the second region, and 
wherein, in the impingement plate, the second region is formed on a periphery of an opening of the communication hole in the impingement plate.

11. (Currently Amended) A method of manufacturing a gas turbine stator vane by executing: 
a blade main body designing step of designing a blade main body that has a blade body forming a blade profile and a shroud provided on a first side out of the first side and a second side of the blade body in a blade height direction; 
an impingement plate designing step of designing an impingement plate that forms a cavity with the shroud; 
a manufacturing step of manufacturing the blade main body designed in the blade main body designing step and the impingement plate designed in the impingement plate designing step; and 
an assembling step of assembling the impingement plate to the blade main body manufactured in the manufacturing step, 
wherein the shroud designed in the blade main body designing step has a recess which is recessed toward the second side and the recess of which the first side opens, 
wherein the impingement plate designed in the impingement plate designing step is provided in an opening of the recess to form the cavity inside the recess, 
wherein the impingement plate designing step includes 
a first disposition determining step of determining the disposition of a plurality of through holes which penetrate the impingement plate in the blade height direction and through which an outer space that is a space on the first side and the cavity with the impingement plate as a reference communicate with each other, 
a second disposition determining step of determining the disposition of a communication hole which penetrates the impingement plate and the shroud in the blade height direction and through which an inner space that is a space on the second side and the outer space with the shroud as a reference communicate with each other, and 
an inner diameter determining step of determining inner diameters of a plurality of first through holes which are the plurality of through holes included in a first region in a surface of the impingement plate and determining inner diameters of a plurality of second through holes which are the plurality of through holes included in a second region in the surface of the impingement plate except for the first region such that the inner diameters of the plurality of second through holes are larger than the inner diameters of the plurality of first through holes, and 
wherein, in the first disposition determining step, the second region is formed on a periphery of an opening of the communication hole in the impingement plate 

12. (Cancelled)

18. (Currently Amended) The method of manufacturing a gas turbine stator vane according to claim 11, wherein, in the first disposition determining step, a distance between opening centers of two adjacent through holes in the first region is made the same as a distance between opening centers of two adjacent through holes in the second region .

Reasons for Allowance
Claims 1-8, 11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “wherein a first region in which an opening ratio that is an opening area of the plurality of through holes per unit area is small and a second region in which the opening ratio is larger than that in the first region exist in a surface of the impingement plate, and wherein, in the impingement plate, the second region is formed on a periphery of an opening of the communication hole in the impingement plate” is not disclosed or rendered obvious over the art of record. 
Similarly, the claimed combination in independent claim 4 including “wherein inner diameters of the plurality of through holes included in the second region are larger than inner diameters of the plurality of through holes included in the first region…and wherein, in the impingement plate, the second region is formed on a periphery of an opening of the communication hole in the impingement plate” is not disclosed or rendered obvious over the art of record. Independent claim 11 includes similar limitations, and the same is applied.
The claimed combination in independent claim 8 including “in the first impingement plate and the first shroud, a communication hole which penetrates the first impingement plate and the first shroud in the blade height direction and through which an inner space that is a space on the second side and the outer space with the first shroud as a reference communicate with each other is formed, and a first region in which an opening ratio that is an opening area of the plurality of through holes per unit area is small and a second region in which the opening ratio is larger than that in the first region exist in a surface of the first impingement plate…in the second impingement plate and the second shroud, the communication hole of the first gas turbine stator vane is not formed, and in the second impingement plate, a region corresponding to the second region in the first gas turbine stator vane does not exist” is not disclosed or rendered obvious over the art of record.
The prior art cited herein (other than the three mentioned below) disclose various impingement plates with regions having different opening ratios/diameters, none of which teach or suggest a region having a larger opening ratio/diameter being formed on a periphery of an opening of a communication hole as in claims 1, 4, and 11, or formed only on an impingement plate having a communication hole and not on another impingement plate not having a communication hole as in claim 8. Although the formation of a region having a larger opening ratio/density on a periphery of a large hole is known in film cooling of combustor liners, see US 6,205,789, US 6,513,331, and US 7,614,235, these are directed to film cooling, which is an entirely different cooling mechanism from impingement cooling, and there is no teaching or suggestion that such a modification would be advantageous or even transferrable to impingement cooling of stator vanes absent impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/19/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, August 22, 2022